DETAILED ACTION
	Applicant’s reply filed May 11, 2021 has been fully considered.  Claims 1 and 5 are amended, and claims 1 and 3-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 1, 3, and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyamoto et al. (US Pat. No. 5,609,988).
Regarding Claim 1:  Miyamoto et al. teaches a composition comprising at least one high-boiling solvent such as ethylene carbonate, diethyl maleate (dialkyl maleate), and benzyl ethyl ether (an ether) (8:49-9:10).
Miyamoto et al. does not teach an embodiment comprising each of ethylene carbonate, diethyl maleate (dialkyl maleate), and benzyl ethyl ether.  However, as Miyamoto et al. suggests that each solvent is suitable for the invention and that more than one high-boiling solvents may be used, at the time of the invention a person or ordinary skill in the art would have found it obvious to include each of the solvents with a reasonable expectation of success. 
Regarding Claims 3 and 4:  Miyamoto et al. teaches that the solvent in general is present in 50-95 wt% of the composition (8:40-50).
Miyamoto et al. does not disclose the amounts of each of the solvent the high boiling solvent.  However, as Miyamoto et al. allows for solvents in amounts of 50-95 wt%, such amounts overlap and render obvious the claimed amounts of about 1-99 wt% of the ethylene carbonate and diethyl maleate and up to about 80 wt% of the ether. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).

5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyamoto et al. (US Pat. No. 5,609,988).
Miyamoto et al. teaches a composition comprising at least one high-boiling solvent such as ethylene carbonate, diethyl maleate (dialkyl maleate), and benzyl ethyl ether (an ether) (8:49-9:10).  Miyamoto et al. teaches that the solvent in general is present in 50-95 wt% of the composition (8:40-50).
Miyamoto et al. does not teach an embodiment comprising each of ethylene carbonate, diethyl maleate (dialkyl maleate), and benzyl ethyl ether.  However, as Miyamoto et al. suggests that each solvent is suitable for the invention and that more than one high-boiling solvents may be used, at the time of the invention a person or ordinary skill in the art would have found it obvious to include each of the solvents with a reasonable expectation of success. 
Miyamoto et al. does not disclose the amounts of each of the high boiling solvent.  However, as Miyamoto et al. allows for solvents in amounts of 50-95 wt%, such amounts overlap and render obvious the claimed amounts of about 1-99 wt% of the ethylene carbonate and diethyl maleate and up to about 80 wt% of the ether. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).

Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        August 3, 2021